This suit was brought by appellant to recover of appellees double the amount of alleged usurious interest collected by appellees from appellant during the two years next preceding the filing of his petition. Appellees answered by general demurrer and denial. The demurrer was sustained, upon the ground that appellant was only entitled to recover double the amount of interest paid in excess of 10 per cent per annum, and that double such amount would be less than $200, and therefore not within the jurisdiction of the court.
When the contracts were entered into upon which it is alleged the usurious interest was paid, an agreement or stipulation for any rate of interest not exceeding 10 per cent per annum on the amount of the contract was lawful. Rev. Stats., art. 2978. Therefore, only so much of the interest stipulated or agreed upon as exceeded the rate of 10 *Page 190 
per cent per annum, the highest rate allowed by law, was usurious. It is only double the amount of usurious interest which one has paid that he is entitled to recover from the person who received the same. Rev. Stats., art. 2981a. And as double the usurious interest paid by appellant was, as shown by his petition, less than $200, the demurrer was properly sustained.
It may be observed that the articles preceding article 2981a do not specifically define usurious interest as it is implied they do by the article referred to. But we think it may be clearly deduced from the "preceding articles" and the decisions of the Supreme Court, that usurious interest is so much of the interest stipulated or agreed upon as exceeds the highest rate allowed by law. Bexar Building and Loan Assn. v. Robinson, 78 Tex. 163; Smith v. Stevens, 81 Tex. 461.
The language of the article upon which this suit is brought is similar to that of article 5198, United States Revised Statutes, under which it has been held, that only twice the amount of the interest paid in excess of the legal rate can be recovered, and not twice the amount of the entire interest. Bank v. Dearing,91 U.S. 29; Bobo v. Bank (Tenn.), 21 S.W. Rep., 889; Hintermister v. Bank, 64 N.Y. 212.
There was no error in the judgment of the District Court, and it is affirmed.
Affirmed.